DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 23 February 2022 has been entered; claims 1-3, 6-9, 11-18, 21, 23, and 24 remain pending.

Response to Arguments
Applicant’s arguments, see Pages 7-13 of the Remarks, filed 23 February 2022, with respect to the rejection of claims 21 and 22 under 35 USC 112(a), the rejection of claims 9, 10, and 20 under 35 USC 112(b) and 35 USC 112(d), the rejection of claims 1, 2, 11, 12, 15, and 16 under 35 USC 102(a)(1) over Remy, the rejection of claims 1-3, 7, 13, 15, and 16 under 35 USC 102(a)(1) over Daines-Martinez, and all 103 rejections over the previous references and Hagino (alone and with other references) have been fully considered and are persuasive.  The rejection of claims 21 and 22 under 35 USC 112(a), the rejection of claims 9, 10, and 20 under 35 USC 112(b) and 35 USC 112(d), the rejection of claims 1, 2, 11, 12, 15, and 16 under 35 USC 102(a)(1) over Remy, the rejection of claims 1-3, 7, 13, 15, and 16 under 35 USC 102(a)(1) over Daines-Martinez, and all 103 rejections over the previous references and Hagino (alone and with other references) have been withdrawn in light of Applicant’s amendments to the claims. However, new grounds of rejection are set forth under 35 USC 103 over Reynolds, as discussed below in detail, and as necessitated by amendment. Applicant’s Remarks regarding the Double Patenting rejections are acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-9, 11-18, 21, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 and 15, the limitations “wherein the (destabilized) components comprise water, oil, an solids, and wherein after separation, the water has less than 1% particulate solids” appear to only bet supported in the Example 1 embodiment, where the sludge is DNF sludge and float, the insoluble mineral colloidal suspension is calcium or barium sulfate, a coagulant is added, the mixture is heated, and then centrifuged in a three-phase centrifuge to obtain the water, oil, and solids (see Paragraph [0033]).  Claims 1 and 15 are open to any insoluble mineral colloidal suspension, more types of sludge, no coagulant use, and any separation type; as such, the limitations are not supported for the full scope of the claims. 
Regarding claims 2, 3, 6-9, 11-14, 16-18, 21, 23, and 24, they are rejected for being dependent on claims 1 or 15. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11-18, 21, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 15, the limitations “wherein the (destabilized) components of the sludge comprise water, oil, and solids” render the claim indefinite, as the scope of the type of separation is unclear. Typical sludge treatment separators, including those recited in claims 17 and 18, do not allow for separation of oil from water, as well as solids, but simply separate liquids and solids. The Example 1 embodiment utilizes a three-phase centrifuge to conduct such a separation; it would appear that the claims need to encompass three-phase centrifugation as the means of separating the (destabilized) components of the sludge.  
Regarding claims 2, 3, 6-9, 11-14, 16-18, 21, 23, and 24, they are rejected for being dependent on claims 1 or 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 11, 12, 15, 16, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent # 5269906) in view of FloMag (Page 1, published 28 January 2015, previously cited), hereinafter “Reynolds” and “FloMag”.
With respect to claims 1, 11, 12, 15, and 16, Reynolds teaches a process for treating oil sludges comprising oil, water, and solids (Abstract), comprising obtaining a refinery sludge, sludge from API separators, or sludge from DAF processes (“industrial sludge”) (Column 2, lines 51-56), adding an alkaline earth metal (hydr)oxide (“insoluble mineral suspension”) into the waste oil sludge material (Column 4, lines 43-52), separating the (destabilized) water and oil components from the solids component via oil-water vaporization devices 23 and 24 (Column 4, line 64 through Column 5, line 10), condensation and scrubbing (Column 5, lines 28-35), centrifugation (Column 3, lines 44-47), and settler 40 (Column 5, lines 39-56). 
Reynolds does not specifically teach that the alkaline earth metal (hydr)oxide is a “colloidal suspension”; however, it is noted that the alkaline earth metal (hydr)oxide of Reynolds is consistent with claims 11 and 12.
FloMag teaches a magnesium hydroxide slurry product for wastewater treatment which
comprises a median particle size of 3 microns (see Page 1 of FloMag); it is submitted that the
ordinary artisan would recognize that at least some smaller (i.e., colloidal) particles are present
in the FloMag H product.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to obtain a commercially available alkaline earth hydroxide product. Regarding the limitations pertaining to the water having less than 1% particulate solids, the Examiner submits that this is considered to be an “intended inherent result” of the claimed method; furthermore, Reynolds teaches that the water is condensed from a vapor which is then scrubbed, and (gravity) settled (Column 5, lines 28-49), and the water is released to a water treatment facility for further organic content removal (Column 5, lines 52-56). It is submitted that these teachings are consistent with the water having “less than 1% particulate solids”.
With respect to claims 8 and 9, Reynolds in view of FloMag teaches a solids content of 60% (i.e., “at least 25%”, “up to 65%”) (See FloMag: Page 1).
With respect to claim 21, Reynolds teaches heating the sludge and alkaline earth (hydr)oxide at from 225 to 400°F, which is above the claimed value of 170°C; however, it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.). 
With respect to claim 23 and 24, Reynolds does not specifically teach adjusting the pH as claimed; however, Reynolds discloses that the sludge is at initial acidic pH of 2 to 6, then adjusted up to 7 to 11 upon addition of the alkaline earth (hydro)xide (Column 4, lines 43- 47) graphs [0031, 0043]). Since sulfuric acid is added for the purpose of adjusting the pH in claim 23 and the pH is already at the level of the intended result in claims 23 and 24, it is submitted that the limitations of these claims are met or rendered obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent # 5269906) in view of FloMag (Page 1, published 28 January 2015, previously cited) as applied to claim 1, and further in view of Scalliet et al. (U.S. Patent # 6214236), hereinafter “Reynolds”, “FloMag”, and “Scalliet”.
With respect to claim 2, Reynolds does not specifically teach addition of a coagulant or flocculant as claimed. 
Scalliet teaches adding a flocculant to refinery sludge, API sludge, and DAF bottoms sludge (Column 6, lines 43-48; Column 7, lines 59-65). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the flocculant of Scalliet to the refinery/API/DAF bottoms sludge of Reynolds because Reynolds discloses the same sludges, and Scalliet teaches that if the setting of particles takes too long (Reynolds teaches such a settler 40 and centrifugation), a flocculant in combination with a decanter centrifuge can be used to dewater the same types of sludges as those treated by the method of Reynolds (see Scalliet: Column 7, lines 59-65). 

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent # 5269906) in view of FloMag (Page 1, published 28 January 2015, previously cited) as applied to claim 1, and further in view of Lagrega et al. (Journal of Hazardous Materials, 1990, 24, 169-187: Abstract provided and relied upon), hereinafter “Reynolds”, “FloMag”, and “Lagrega”.
With respect to claims 3 and 7, Reynolds does not specifically teach in situ formation of the insoluble mineral colloidal suspension as claimed. 
Lagrega discloses that refinery sludges comprise sulfuric acid (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that addition of alkaline earth (hydr)oxides, including calcium hydroxide or lime (CaO) to the acidic refinery sludge as taught by Reynolds would result in the formation and precipitation of calcium sulfate particles in situ via addition of components that react together (sulfuric acid from the refinery process and calcium from the added lime). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent # 5269906) in view of FloMag (Page 1, published 28 January 2015, previously cited) as applied to claim 1, and further in view of Jerez et al. (Journal of Environmental Management, 2021, 285, 112124: Mounteer citation in table 1 relied upon: Mounteer, Bioremed Biodegrad, J., 2011), hereinafter “Reynolds”, “FloMag”, ”Jerez”, and “Mounteer”.
With respect to claim 6, Reynolds teaches refinery sludge and DAF bottoms sludge, but does not specifically teach that the sludge comprises top float. 
Jerez teaches that refinery sludge comprises a density ranging from 0.92-1.28 kg/L (Table 1, ref. Mounteer and Bioremed Biodegrad, 2011). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the refinery sludge of Reynolds comprises top float and bottoms sludge in view of the density range of refinery sludge cited in the Mounteer article in Table 1 of Jerez, which spans values below and above the density of water (1 kg/L). Reynolds also discloses the presence of highly emulsified oils and solids in the sludges and components from spills; supporting the presence of floating solids (Column 2, lines 46-56). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent # 5269906) in view of FloMag (Page 1, published 28 January 2015, previously cited) as applied to claim 1, and further in view of Glorioso et al. (U.S. Patent # 4852269),
hereinafter “Reynolds”, “FloMag”, and “Glorioso”.
With respect to claim 14, Reynolds does not specifically teach that the alkaline earth (hydr)oxide is derived from a lime water softening treatment process.
Glorioso teaches adding lime fines derived from a lime water softening process and
comprising alkaline earth/calcium salt to dewatered sludge, followed by drying the
sludge to remove water (i.e., separating destabilized components of the sludge) (Abstract;
Column 2, lines 8-18, 54 through Column 3, line 7; Column 5, lines 14-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to replace the lime of Reynolds with the lime fines of Glorioso because Reynolds teaches that lime can be used as the alkaline earth (hydr)oxide, therefore the ordinary artisan would have a reasonable expectation that the lime fines of Glorioso could be successfully used in the method of Reynolds. Additionally, such a use of lime fines from the lime softening process provides the benefit of repurposing these fines in a useful manner.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent # 5269906) in view of FloMag (Page 1, published 28 January 2015, previously cited) as applied to claim 16 above, and further in view of Hines et al. (U.S. Patent Publication #
2015/0096925), hereinafter “Reynolds”, “FloMag”, and “Hines”.
	With respect to claim 17, Hagino in view of FloMag teaches that a floatation device
which is used in ore beneficiation can be used to perform the separation (see Hagino:
Paragraph [0021)).
	Reynolds does not specifically teach dissolved air flotation.
	Hines teaches that froth flotation is used in the processing of ores, which comprises
reaction of air bubbles with minerals (Paragraph [0005]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace one of the separators of Reynolds with the dissolved air flotation of Hines because Reynolds teaches that various separators can be used in the disclosed method (Column 3, lines 44-47; Column 5, lines 39-56), and also discloses that it is desirable to recover oil from the sludge (Abstract), while Hines discloses recovering minerals from ores using froth flotation comprising injection of air bubbles, which is considered to be patentably indistinguishable from “dissolved air flotation”.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent # 5269906) in view of FloMag (Page 1, published 28 January 2015, previously cited) as applied to claim 16 above, and further in view of DeBenedetto et al. (U.S. Patent # 5958241), hereinafter referred to as “Reynolds”, “FloMag’”, and “DeBenedetto” in the rejection below.
	With respect to claim 18, Reynolds does not specifically teach separating the components of the sludge via API separator as claimed. 
	DeBenedetto teaches that API separation is commonly used in industrial applications
(Column 2, lines 53-55).
	It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to replace the separators of Reynolds with the API separator disclosed by DeBenedetto because DeBenedetto teaches that it is known to use API separators for removing oil containing sludges and organic wastes (Column 2, lines 53-67; Column 5, lines 32-35) in wastewater plants (Column 7, lines 40-42).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable pending resolution of the 112 rejections raised above and the Double Patenting rejections below, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as Reynolds does not teach or suggest an iron hydroxide colloidal mineral suspension as claimed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-9, 11-18, 21, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,626,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims 1 and 15 encompass the scope of claim 1 of Patent (‘031).
With respect to instant claims 1 and 15, claims 3 and 4 of Patent (‘031) teaches obtaining an industrial sludge that is wastewater or refinery sludge, adding insoluble magnesium hydroxide (“mineral”) colloidal suspension to the industrial sludge to form agglomerated (“destabilized”) sludge, and physically separating the agglomerated (“destabilized”) sludge via centrifugation. 

Claims 1-3, 6-9, 11-18, 21, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,662,103. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims 1 and 15 encompass the scope of claim 1 of Patent (‘103).
With respect to instant claims 1 and 15, claims 4 and 5 of Patent (‘103) teaches obtaining an industrial sludge that is wastewater or refinery sludge, adding insoluble mineral colloidal suspension to the industrial sludge to form agglomerated (“destabilized”) sludge, and physically separating the agglomerated (“destabilized”) sludge via centrifugation. 

Claims 1-3, 6-9, 11-18, 21, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent # 11,306,015. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims 1 and 15 encompass the scope of claim 1 of Patent (‘015).
Regarding instant claims 1 and 15, claim 1 of Patent (‘052) teaches a method of separating sludge, comprising obtaining an industrial sludge embodied as DNF bottom sludge and top float, adding an insoluble magnesium hydroxide (“mineral”) colloidal suspension to the industrial sludge to destabilize the sludge, and separating destabilized components of the industrial sludge. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778       
17 May 2022